DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5,2022 has been entered. 
2.2.	Applicant’s Amendment to Claims and Remarks filed on July 5, 2022  are  acknowledged.                                                   
2.3.	Claims 1-19 and 24 have been canceled. Claims 26-32 have been withdrawn. Claims 20-23, 25, 33 and 34 are active.
2.4.	Claim 20 has been amended by introducing new limitations with respect to ranges of diols and terephthalic acids as follows: " said polyester comprising:
- a molar amount of 1,4:3,6-dianhydrohexitol units (A) ranging from 2.5 to 14 mol %;
- a molar amount of alicyclic diol units (B) other than the 1,4:3,6-dianhydrohexitol units
(A) ranging from 31 to 42.5 mol %;
- a molar amount of terephthalic acid units (C) ranging from 45 to 55 mol %.
Support for this new limitation of Claim 20  was found in Applicant's published Specification ( see US 2019/0169366,[0041]-[0043]). Therefore, no New mater has been introduced with instant Amendment.  However, scope of Claim 20 has been changed, which is required further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1.	Claim 20-23, 25, 33 and 34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language, the scope of claim 20 is open to presence any other compounds, for example, hydroxy acid(s), other cyclic diol(s) than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not require that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not require that ratio include sum of all cyclic diols.
b).	it is noted  that Applicant Claim 20 recites Ratio (A)/[(A) +(B)] in range from 0.15 to 0.25 and same claim recites that polyester comprising specific ranges expressed in mol% Isosorbide, CHDM and Terephthalic acid. 
However, simple calculation of the Ratio  (A)/[(A) +(B)] produced following: 
for lowest content of Isosorbide- 2.5 / 2.5 + 42.5 = 0.055 and for highest content of Isosorbide – 14 / 14 +31 = 0.31; Therefore, range for the claimed  Ratio and range  for the diols units do not correlate and contradict each other. Thus, scope of Claim 20 is not clear and for this reason, indefinite. 
c)	it is unclear how claimed polyester has different amount of acid units in comparison with sum of all diols units: 55 mol% of acid units and only 45 mol% of diols units  – this lead to unbalanced polyester which cannot have significant Molecular weight suitable for production of injection molded parts. 
d)	According to Claim 20  reduced solution viscosity of  polyester " being greater than 50 ml/g". It is unclear how polyester may have unlimited or very high viscosity, for example 5,000 or even 50,000 ml/g. 
  At least for reasons above,  scope of Claims 20-23, 25, 33 and 34 are indefinite.
3.2.	Claims 20-23, 25, 33 and 34  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monofunctional or polyfunctional monomers ( with  number of functional groups - hydroxyl or carboxyl groups - more than 2(two)  which are   necessary to  make a balanced polyester , wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight. In this respect note that it is unclear how sum of diols (A) and (B) , which is equal for example 14 mol% of diol(A) + 31 mol% of diol(B) = 45 mol% can be present in polyester wherein amount of  diacid monomers is equal to  45 mol%  - see Claim 20 -  this indicated that about 10 mol% of monomers are missing.
	Therefore, it is clear that essential elements as additional monomers  of the claimed polyester is/are missing  from scope of Claims 20-23, 25, 33 and 34. 
	Appropriate correction is/are required.          	 
                                               
          Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 20-23, 25, 33 and 34 are rejected under 35 U.S.C. 103 as obvious over  Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide ", 2015  ( reference of Record) combined with Carman et al ( US 2013/00952263)  as evidenced by Poulat et al ( US 2018/0355100) and  McCrary ( US 2015/0165668) – references of Record.
4.1.	Regarding Claims 20-23, 25, 33 and 34,  Koo  disclosed PICT polyester resin and extruded samples  made from this polyester, wherein PICT resin comprising as acid component  TA ( terephthalic acid) and as diol component, from about  5 mol% to 25 mol% of ISB ( isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1.  Therefore, ratio of  (A)/[ ( A)  + (B)] varies from  about 0.05 to about 0.25, including specific points  for exemplified polyesters of 0.11 ( PICT-I12),  0.167 ( PICT-I17)  and 0.254 ( PICT-I125) – see Table 1, page 6975.  Note that Tg of the PICT disclosed by Koo is in same range as claimed by Applicant – see Table 1. 
4.2.	Regarding viscosity limitation of Claim 20, note that polyester disclosed by Koo has  IV ( intrinsic viscosity ) of  about 0.60 dL/g ( see Table 1). Therefore, even though Koo  using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100).
 In this respect, note that according to Poulat, both viscosities ( IV and RD- reduced viscosity ) in good correlation with each other. For example see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of  same polyester, wherein  RD is  73.5 ml/g and IV is  0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range as RD viscosity claimed by Applicant.  
4.3.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant in Claims 20 -23 and 23-34 and  anticipated at specific points ratio of ISB to CHDM as claimed by Applicant, but silent regarding use of PICT for production of “ biaxially stretched hollow”  bottle or container (BSHB – hereafter). However, because Koo disclosed substantially same PICT than it would be expected that this polyester is suitable for same application, including production of BSHB.
4.4.	In this respect, note that production of BSHB from polyesters comprising isosorbide is well known.
	Carman  teaches that polyester comprising isosorbide and other alicyclic diol, including Isosorbide and CHDM ( see [0818]), is suitable for production of different articles, including sheet, bottles and film, including : “ extrusion blow molded articles, injection blow molded articles, rotomolded articles, stretch blow molded articles, etc.”- see [0735]).
	Note that stretch blow molded article, for example, bottle read on biaxially stretched hollow body. See for example, McCrary (US 2015/0165668- reference cited by Applicant) for evidence.
4.5.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Koo in order to produce any stretch blow molded articles or other words biaxially stretched hollow body as  it taught by Carman with reasonable expectation of success. 
4.6.	Regarding Claim 25 see Carman [0872].	

Response to Arguments
5.	Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.  
6.1.	Applicant's arguments with respect to  Claims  20-23, 25, 33 and 34 rejected over combination of Koo and Carman based on alleged deficiency of Carman reference.
    Applicant stated that: "Carman describes polyesters wherein ethylene
glycol is necessarily present, or, if absent, the polyester is free of isosorbide. When present, all the polyester resins exemplified in this document contain a considerable amount of ethylene glycol".
	However, it is well established in the art that reference is not limited to examples or "preferred embodiments": 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)   and that 
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
6.2.	In addition, note that Carman does disclose that polyester may not comprise ethylene glycol by stating that ( see [0817] and  [0818]): "The glycol component of the polyester portion of the polyester compositions useful in the invention contain no
more than 98 mole% of modifying glycols (glycols other than TMCD). In one embodiment, the polyesters useful in the invention can contain less than 30 mole % of one or more modifying glycols. In another embodiment, at least one modifying glycol is isosorbide."
However, because Carman teaching that different polyesters, comprising Isosorbide or not, without presence of ethylene glycol  are suitable for production of bottles, then it is unclear why PICT of Koo, which has same composition and same viscosity as claimed by Applicant, would not be suitable for production of same articles.
6.3.	Applicant further argue that: "  Moreover, the skilled person, starting from Koo, looking for a method of manufacturing BSHB incorporating a sufficient amount of isosorbide, in spite of the absence of ethylene glycol, would have been taught away by the teaching of Carman. Indeed, Carman explicitly and unambiguously teaches that stretch molded articles such as BSHB should be manufactured with the help of a high amount of ethylene glycol, an amount of CHDM, both calculated relative to all the monomer units of the polyester". 
	In response for this argument note that Applicant did not pointed out to specific portion of Carman wherein Carman "explicitly and unambiguously teaches that stretch molded articles such as BSHB should be manufactured with the help of a high amount of ethylene glycol". Examiner also was not able to find this specific teaching in Carman's disclosure. Therefore, this  Applicant's argument was found unpersuasive.
6.4.	Regarding Applicant argument that: " .. rejection in the Office Action violates this principles and, instead, rely upon hindsight gained from the disclosure found in the instant specification" note that: " .. argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this respect, note that because Koo  disclosed same polyester as claimed by Applicant and Carman and/or McCrary teach that many polyesters, including polyesters comprising Isosorbide and other alicyclic glycols are suitable for production of same articles as claimed by Applicant, than it is unclear what exactly is " hindsight gained from the disclosure found in the instant specification".
At least for reasons above, all Applicant's arguments were fond unpersuasive.             
                                                   
Conclusion
THIS ACTION IS NOT MADE FINAL.  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                             

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765